Citation Nr: 1004084	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for a back disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had service from April 1994 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied entitlement to a rating in 
excess of 20 percent for the back disability.  The Veteran's 
disagreement with the rating assigned led to this appeal.

Although originally granted service connection characterized 
as a low back strain, based on subsequent medical evidence, 
the RO has re-characterized the service-connected back 
disability to include the diagnoses of degenerative disc 
disease and "radicular symptoms."

The Veteran and his father testified before the undersigned 
Veterans Law Judge in July 2007.  A copy of the transcript of 
this hearing has been associated with the claims file.

In June 2009, the Board remanded the appeal.  In part, the 
Board remanded to obtain an additional VA examination.  After 
review of the subsequent development, as discussed below, the 
Board finds that an additional VA examination with opinion is 
required in order to be able to adequately address the effect 
of the service-connected back disability on the Veteran's 
employability.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The back disability was service connected by the RO in a 
September 2004 rating decision.  The instant appeal stems 
from a July 2005 claim for increase.  In the June 2009 
remand, the Board directed that the Veteran undergo an 
additional examination.  At the time of the remand, the 
evidence of file indicated that the Veteran was currently 
employed but had previously left employment due to his back 
symptomatology, to include being forced to leave employment 
due to the number of missed days from work.  In part, in this 
examination, the examiner was to fully describe the effect of 
the disability on the Veteran's employment, to include the 
number of days missed from employment.  

Subsequent to the Board remand, the Veteran has submitted 
statements that he had been unemployed since July 2008 due to 
his back disability and that he was forced to file for 
bankruptcy.  In a March 2009 VA treatment document previously 
not of record, a clinician wrote that the Veteran had chronic 
low back pain and was currently on disability from his job as 
a result.  In the July 2009 VA examination, however, the 
examiner only restated the Veteran's assertions regarding his 
unemployment and noting that the Veteran missed four days a 
month due to his back prior to leaving this last employment.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held, essentially, that the issue of a total 
disability rating based on individual unemployability (TDIU) 
was part and parcel of an increased rating claim.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  After review of the 
July 2009 VA examination report and the holding of Rice, the 
Board finds, unfortunately, that another remand is required.  
Upon remand, the Veteran should be scheduled for another 
orthopedic examination during which the examiner fully 
describes the effect of the Veteran's service-connected back 
disability on his employment, to include consideration of 
whether the disability prevents employment.

Lastly, copies of any outstanding records of treatment, VA 
and non-VA, received by the Veteran for the claim on appeal 
should be obtained and made part of the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Copies of any outstanding records of 
treatment, VA and non-VA, received by 
the Veteran for the claim on appeal 
should be obtained and made part of the 
claims file.

2.  The Veteran should be scheduled for a 
VA examination for the purpose of 
determining the current severity of his 
service-connected back disability, to 
include any associated objective 
neurologic abnormalities, as it 
specifically regards the Veteran's 
employability.  The claims file should be 
sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary, the examiner 
should fully describe the effect of the 
back disability on the Veteran's 
employment.

In addition, the examiner should 
specifically answer whether it is at 
least as likely as not (50 percent or 
greater degree of probability) that the 
Veteran's service-connected back 
disability renders him incapable of 
maintaining substantially (more than 
marginal) employment consistent with his 
education and employment background?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the claim of 
unemployability; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to provide the 
opinion without resort to speculation, 
he or she should so indicate and 
indicate why the opinion would be 
speculative.

3.  Thereafter, the Veteran's claim for 
an increased rating for the back 
disability must be adjudicated on the 
basis of all of the evidence of record 
and all governing legal authority, to 
include consideration of whether separate 
ratings for any associated objective 
neurologic abnormalities and/or 
entitlement to TDIU based on the back 
disability are warranted.  

If the benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).


